KHOUZAM, Judge,
Concurring.
I concur with the majority but write separately to clarify' that the issue in this case is the appropriate measure of damages for a plaintiff receiving reduced-rate care under the Medicare program. This case does not implicate the collateral source rule and does not involve a setoff. See Coop. Leasing, Inc. v. Johnson, 872 So.2d 956, 959-60 (Fla. 2d DCA 2004). Therefore, in light of Cooperative Leasing, evidence of the reduced future medical expenses should have been allowed.